State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 8, 2015                    106970
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

LATOYA CANCER,
                    Appellant.
________________________________


Calendar Date:    September 8, 2015

Before:    McCarthy, J.P., Egan Jr., Rose and Clark, JJ.

                              __________


        Barrett D. Mack, Albany, for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Nikki Kowalski of counsel), for respondent.

                              __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Albany County
(Herrick, J.), rendered September 17, 2013, convicting defendant
upon her guilty plea of the crime of criminal possession of a
controlled substance in the fourth degree.

      Following an investigation by the Attorney General's
Organized Crime Task Force, defendant and 33 others were charged
in a 226-count indictment with conspiracy and other crimes
stemming from the distribution of cocaine in multiple counties in
New York.1 Defendant was also separately charged in a superior


    1
        Defendant was named in three counts of the indictment
which charged her with conspiracy in the second degree (count 1)
                               -2-                106970

court information with grand larceny in the third degree, and the
Albany County District Attorney filed a petition alleging that
she had violated probation.2 The Attorney General and District
Attorney negotiated a joint plea agreement to resolve all three
matters, which required defendant's cooperation with the
conspiracy investigation. Pursuant thereto, defendant entered a
guilty plea to count 195 of the indictment, which charged her
with criminal possession of a controlled substance in the fourth
degree, and to attempted grand larceny in the third degree, and
she admitted violating probation. As part of that agreement,
defendant waived her right to appeal as to all three matters and
signed a written waiver of appeal.

      At sentencing, County Court revoked defendant's probation
and imposed a one-year jail term with credit for time served on
the violation petition. With respect to the attempted grand
larceny conviction, the court granted defendant a conditional
discharge and ordered her to pay certain restitution. The court
subsequently imposed a one-year jail term on the drug-related
conviction, to be served consecutively to the one-year term
imposed for violating probation. Defendant now appeals from the
judgment of conviction for criminal possession of a controlled
substance in the fourth degree.

      On appeal, defendant argues that she did not get the
benefit of the promised plea agreement with regard to her
sentence, which she also argues is harsh and excessive. Given
that defendant has completed her consecutive one-year jail
sentences during the pendency of this appeal, these claims
related to sentencing are moot (see People v Rodwell, 122 AD3d
1065, 1068 [2014], lv denied 25 NY3d 1170 [2015]; People v Pozzi,
117 AD3d 1325, 1325 [2014]; People v Trombley, 111 AD3d 984, 984-
985 [2013]).


and criminal possession of a controlled substance in the third
and fourth degrees (counts 194 and 195, respectively).
     2
        The violation of probation matter is the subject of a
separate appeal (People v Cancer, ___ AD3d ___ [appeal No.
106293, decided herewith]).
                        -3-                  106970

Egan Jr., Rose and Clark, JJ., concur.



ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court